Citation Nr: 1130507	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1974 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1. A November 1996 rating decision denied the Veteran's claim of entitlement to service connection for hearing loss, which was upheld by an April 2005 RO decision.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of either the rating decision or administrative decision.

2. Evidence received since the November 1996 rating decision is cumulative of the evidence of record at the time of the November 1996 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The November 1996 rating decision which denied the Veteran's claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the November 1996 rating decision in connection with the Veteran's claim of entitlement to service connection for right ear hearing loss is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the Veterans Claims Assistance Act of 2000 (VCAA), it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA provided the Veteran with all necessary and proper VCAA notice.  In this regard, June and September 2006 VCAA letters notified the Veteran of the evidence and information necessary to establish entitlement to his underlying claim to service connection for a hearing loss disability.  This letter also provided appropriate notice regarding what constitutes new and material evidence and specifically informed him what evidence and information was necessary to reopen his claim.  This letter also advised the Veteran of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, the June and September 2006 notice letters included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, supra.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of 'new and material' evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 2006, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 1996 rating decision, the Veteran's claim of service connection for hearing loss was denied on the basis that the Veteran had a preexisting hearing loss at entry to service, which was not aggravated by his active service.  The Veteran was notified of his appellate rights, but did not complete an appeal of the decision; therefore, the RO's November 1996 decision is final.  38 U.S.C.A. § 7105.

Evidence received prior to the November 1996 rating decision included service treatment records and private treatment records and reports.  According to the November 1996 rating decision, the RO found that the evidence showed hearing loss existed prior to service.  Further, the RO determined that there was then no evidence that the Veteran's hearing loss permanently worsened as a result of service.

New evidence received since the November 1996 RO rating decision includes statements from the Veteran and a December 2006 VA examination report.  The evidence submitted by the Veteran indicates he continues to suffer from a hearing loss disability, which he continues to relate to his active service.  However, the December 2006 VA examiner concluded that the available documentation does not support the Veteran's contention that military noise exposure initiated, caused, or significantly aggravated his hearing loss impairment.

After careful review, the Board concludes that the newly received evidence is cumulative of the record prior to the November 1996 rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claim.  In this regard, the Board notes the newly received evidence continues to show the Veteran suffers from hearing loss of the right ear, which he continues to relate to his active service.  However, the record does not contain any competent opinion suggesting the Veteran's preexisting hearing loss was permanently aggravated by his service.  In fact, the only competent opinion of record weighs against the Veteran's claim.  Therefore, the newly received evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  

As a final note, the Board acknowledges the appellant's assertion that service connection for right ear hearing loss should be awarded pursuant to 38 C.F.R. § 3.383(a)(3) (2010) pertaining to paired organs.  However, the Board observes this regulation pertains to compensation payable, and does not pertain to a determination as to whether service connection is warranted for the claimed disability.  As such, 38 C.F.R. § 3.383 does not apply to the instant claim.

As such, the evidence submitted by the Veteran since the November 1996 RO denial does not constitute new and material evidence, and the appeal must be denied.  38 C.F.R. § 3.156.

In making this determination, the Board notes that the RO considered the November 1996 rating decision as the most recent final decision of the claim, although the April 2005 decision also denied service connection for hearing loss and postdated the November 1996 determination.  The Board has also considered whether new and material evidence has been submitted to reopen the claim since the November 1996 rating.  In doing so, there is no prejudice to the Veteran.  In fact, he is afforded greater consideration of his claim, as evidence submitted between the November 1996 and April 2005 decisions is reviewed herein to determine if it is new and material.  The result reached by the Board is the same, whichever decision is considered to be the most recent final denial of the claim.


ORDER

New and material evidence sufficient to reopen a claim of service connection for right ear hearing loss has not been submitted; the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


